CONTACT: Daniel T. Hendrix President and Chief Executive Officer Patrick C. Lynch Senior Vice President and Chief Financial Officer (770) 437-6800 FD Eric Boyriven, Jessica Greenberger (212) 850-5600 FOR IMMEDIATE RELEASE INTERFACE REPORTS SECOND QUARTER 2009 RESULTS Orders, Sales and Operating Income Improve Sequentially Over First Quarter Finishes Second Quarter with $90 Million in Cash ATLANTA, Georgia, July 29, 2009 – Interface, Inc. (Nasdaq: IFSIA), a worldwide floorcoverings company and global leader in sustainability, today announced results for the second quarter ended July 5, 2009. Sales for the second quarter of 2009 were $211.3 million, compared with sales of $295.0 million in the second quarter of 2008, a decline of 28.4%. Approximately 6% of the sales decline was related to fluctuations in currency exchange rates relative to the year ago period.Operating income for the 2009 second quarter was $20.9 million, or 9.9% of sales, compared with operating income of $33.4 million, or 11.3% of sales, in the second quarter of last year.The Company’s operating income in the second quarter of 2009 included the following items: · Income of $5.9 million from patent litigation settlements; and · A pre-tax restructuring charge of $1.9 million relating to the Company’s continued cost reduction initiatives in Europe and the Americas. Excluding the items detailed above, operating income in the 2009 second quarter was $16.8 million, or 8.0% of sales. In the second quarter of 2009, the Company recorded other expenses of $6.1 million, or the equivalent of $0.06 per diluted share, associated with the completion of its previously-announced issuance of 11 3/8% Senior Secured Notes due 2013.Excluding the items described above and the bond offering expenses, net income attributable to Interface, Inc. for the 2009 second quarter was $5.1 million, or $0.08 per diluted share, compared with net income attributable to Interface, Inc. in the year-ago period of $15.9million, or $0.25 per diluted share.Including all items, the Company reported second quarter 2009 net income attributable to Interface, Inc. of $3.7 million, or $0.06 per diluted share. INTERFACE REPORTS SECOND QUARTER 2009 RESULTS “Interface has made substantial progress during the second quarter of 2009, with sequential quarterly improvements in orders, sales and operating income in the face of a global marketplace that continues to be very challenging,” said Daniel T.
